                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF MARYLAND
         CHAMBERS OF                                                                     101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-7780
                                                                                              Fax (410) 962-1812


                                                           October 2, 2018

    LETTER TO COUNSEL

            RE:     Maurice Daniels v. Commissioner, Social Security Administration; 1
                    Civil No. SAG-17-2993

    Dear Counsel:

           On October 11, 2017, Plaintiff Maurice Daniels petitioned this Court to review the Social
    Security Administration’s final decision to deny his claim for Disability Insurance Benefits
    (“DIB”). [ECF No. 1]. I have considered the parties’ cross-motions for summary judgment.
    [ECF Nos. 19, 23]. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). This
    Court must uphold the decision of the Agency if it is supported by substantial evidence and if the
    Agency employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater,
    76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny Plaintiff’s motion, grant the
    Commissioner’s motion, and affirm the Commissioner’s judgment pursuant to sentence four of
    42 U.S.C. § 405. This letter explains my rationale.

            Mr. Daniels protectively filed his claim for DIB on April 15, 2013, alleging a disability
    onset date of May 1, 2011. (Tr. 16, 302-03). His claim was denied initially and on
    reconsideration. (Tr. 142-45, 147-48). A hearing was held on November 19, 2015, before
    Administrative Law Judge (“ALJ”) Laronna Harris. (Tr. 72-106). On August 9, 2016, a
    supplemental hearing was held before ALJ Harris. (Tr. 107-17). Following the hearings, the
    ALJ determined that Mr. Daniels was not disabled within the meaning of the Social Security Act
    during the relevant time frame. (Tr. 13-29). The Appeals Council denied Mr. Daniels’s request
    for review, (Tr. 1-5), so the ALJ’s 2016 decision constitutes the final, reviewable decision of the
    Agency.

            The ALJ found that Mr. Daniels suffered from the severe impairments of “degenerative
    disc disease of the cervical and lumbar spine, affective disorder, and anxiety.” (Tr. 19). Despite
    these impairments, the ALJ determined that Mr. Daniels retained the residual functional capacity
    (“RFC”):



    1
      Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
    fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
    reserved to the Commissioner of Social Security.
       to perform medium work as defined in 20 CFR 404.1567(c) except, in an eight-
       hour work day, the claimant can sit for six-hours, stand for four-hours, and walk
       for six-hours. This claimant can frequently handle, feel, finger, push, and pull
       with the right, dominant, upper extremity. The claimant can operate foot controls
       with his bilateral lower extremities frequently. He can climb ramps or stairs
       frequently and can climb ladders, ropes, or scaffolds occasionally. The claimant
       can stoop frequently, knee [sic] occasionally, crouch frequently, and crawl
       occasionally. He can frequently work at unprotected heights or around moving
       mechanical parts. He can frequently work in an environment where there is
       humidity, wetness, extreme heat, or vibrations. He can occasionally operate a
       motor vehicle; he can occasionally work in an environment with dust, odors,
       fumes, pulmonary irritants, or extreme cold. The claimant can work in an
       environment where there is loud noise such as heavy traffic. [He] can perform
       work that requires understanding, remembering, and carrying out very short,
       simple instructions. He can interact appropriately with the general public,
       supervisors, co-workers, or peers frequently.
(Tr. 21). After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Mr. Daniels could perform his past relevant work as a warehouse worker, as actually and
generally performed. (Tr. 27-29).
       Mr. Daniels essentially presents two arguments on appeal: (1) that the ALJ failed to
conduct a proper two-step pain analysis; and (2) that the ALJ’s hypothetical to the VE was
inadequate. [ECF No. 19-1 at 8-10].
        First, Mr. Daniels argues that the ALJ incorrectly analyzed his complaints of pain.
Because pain itself can be disabling, “it is incumbent upon the ALJ to evaluate the effect of pain
on a claimant’s ability to function.” Walker v. Bowen, 889 F.2d 47, 49 (4th Cir. 1989); see also
Myers v. Califano, 611 F.2d 980, 983 (4th Cir. 1980). In this Circuit, it is well-established that
an ALJ must follow the two-step process for assessing complaints of pain as set forth in Craig,
76 F.3d at 594-96. See, e.g., Ketcher v. Apfel, 68 F. Supp. 2d. 629, 652-53 (D. Md. 1999). First,
the ALJ must determine whether there is objective evidence showing the existence of a medical
impairment that reasonably could be expected to cause the pain the claimant alleges he suffers.
Craig, 76 F.3d at 594 (citing 20 C.F.R. §§ 416.929(b), 404.1529(b)). Second, the ALJ must
evaluate the “intensity and persistence of the claimant’s pain, and the extent to which it affects
the claimant’s ability to work.” Id. at 595. The second step requires the ALJ to evaluate the
following factors: (1) the claimant’s daily activities; (2) the location, duration, frequency, and
intensity of the claimant’s pain or other symptoms; (3) any precipitating or aggravating factors;
(4) any medication the claimant has taken to alleviate his symptoms; (5) other treatment the
claimant has received to alleviate his symptoms; (6) measures the claimant has taken to alleviate
his symptoms; and (7) any other factors due to pain or other symptoms. 20 C.F.R. §
404.1529(c)(3). Importantly, in assessing the intensity and persistence of a claimant’s pain,
claims of disabling pain may not be rejected solely because the available objective evidence does
not substantiate the claimant’s statements as to the severity and persistence of his pain. 20
C.F.R. §§ 416.929(c)(2), 404.1529(c)(2).
       The ALJ found that Mr. Daniels suffers from medical impairments reasonably expected
to cause pain, namely his degenerative disc disease of the cervical and lumbar spine, resulting in
                                                2
back and neck pain. (Tr. 22-27). She noted Mr. Daniels’s complaints of “pins and needles in his
right, dominant hand caused by a remote gunshot wound and surgery,” “bilateral leg pain coming
from his lower back,” neck pain of an 8/10, upper back pain of an 8/10, lower back pain of a
10/10, and that “his back hurts every day, all day.” (Tr. 22-24). However, the ALJ questioned
the intensity, persistence, and limiting effects of the pain. Id. The ALJ found that Mr. Daniels’s
statements regarding his impairments and their impact on his ability to work were not credible to
the extent they were inconsistent with the RFC. (Tr 22-27).
         After review of the ALJ’s decision, I find that the ALJ did not rely solely on the existence
or nonexistence of objective medical records in judging the intensity and persistence of Mr.
Daniels’s pain. Rather, she also evaluated the evidence submitted by Mr. Daniels regarding his
activities, the treatment he follows, including his pain medications, and his own testimony. (Tr.
22-27). The ALJ noted that Mr. Daniels had not undergone any orthopedic treatment from
October, 2012, through March, 2015, and that he stopped his mental health treatment in August,
2013. (Tr. 23). She noted that Mr. Daniels received income in 2012, suggesting some work
activity after his alleged disability began. Id. The ALJ discussed the results of x-rays from May,
2011, confirming “mild degenerative disc disease of the cervical spine and spurring at L4 and L5
in his lumbar spine,” as well as MRIs from August and October, 2011, confirming a mild disc
bulge at C3-4 and C5-6 of his lumbar spine and a disc protrusion at L5-S1 deviating the left S1
nerve root. Id.
         The ALJ also discussed the notes from Dr. Morris Lasson, Mr. Daniels’s treating
psychologist, and from Dr. Kevin McGovern, one of Mr. Daniels’s treating orthopedists. (Tr.
24-27). Dr. Lasson confirmed Mr. Daniels’s treatment between 2009 and 2013 for depression
and anxiety, but noted that Mr. Daniels would still be able to “follow simple instructions and
could perform repetitive tasks without supervision.” (Tr. 25-26). Dr. McGovern concluded,
based on the Fourth Edition of the “American Medical Association Guide to Evaluating
Permanent Injury,” that Mr. Daniels had 19% overall impairment to his neck and 33% overall
impairment to his lower back. (Tr. 27). The ALJ also noted that an orthopedic specialist, Dr.
Darioush Nasseri, examined Mr. Daniels in August, 2013, and found that Mr. Daniels “showed
normal ambulation and normal range of motion” in his cervical spine and upper extremities but a
“decreased lumbar spine range of motion with pain.” (Tr. 24). Dr. Nasseri concluded that Mr.
Daniels could perform sedentary work without frequent bending, squatting, or kneeling, and that
he could not lift more than 40 pounds frequently. Id. Finally, the ALJ noted Mr. Daniels’s
testimony about his daily activities, including his ability to do the laundry, drive a car, do his
own dishes, and leave his home multiple times a week. (Tr. 22-23). She also noted that, beyond
Dr. Lasson’s statements confirming his treatment until August, 2013, Mr. Daniels did not have
mental treatment notes to establish anything more severe or to show that his treatment was not
working. (Tr. 25). All of these factors, coupled with Mr. Daniels’s testimony regarding his
activities and the ALJ’s observations from the hearing, provide substantial support for the ALJ’s
conclusions. Accordingly, there is substantial evidence to support the ALJ’s analysis of Mr.
Daniels’s allegations of pain.
       Mr. Daniels also argues that the ALJ erred “by ignoring a complete hypothetical that
included all aspects of the Plaintiff’s exertional and non-exertional work related limitations.”
(ECF No. 19-1 at 8]. The ALJ is afforded “great latitude in posing hypothetical questions,”
Koonce v. Apfel, No. 98-1144, 1999 WL 7864, at *5 (4th Cir. Jan. 11, 1999), and need only pose

                                                 3
those that are based on substantial evidence and accurately reflect a claimant’s limitations. See
Copeland v. Bowen, 861 F.2d 536, 540-41 (9th Cir. 1988). The ALJ engaged in an extensive
chronology of Mr. Daniels’s medical examinations, including all of his physical and mental
health evaluations. (Tr 21-27). With that summary, the ALJ determined that Mr. Daniels’s
impairments limited him to medium work except, in an eight-hour work day, he can sit for six-
hours, stand for four-hours, and walk for six-hours, and that he can interact appropriately with
the general public, supervisors, co-workers, or peers frequently. (Tr. 21). Specifically, the ALJ
stated that she accepted the physical assessments from the state agency physicians, and that she
assigned great weight to orthopedic expert Dr. John Axline’s opinion, based on a review of the
entire evidence of record, confirming only mild degenerative disc disease and noting Mr.
Daniels’s ability to “frequently climb ramps and stairs, stoop, and crouch;…occasionally climb
ladders, ropes, or scaffolds, kneel, or crawl.” (Tr. 24-27). She also noted Dr. Axline’s statement
that Mr. Daniels “was ‘ok’ to perform all activities of daily living independently.” (Tr. 25).
Based upon the evidence cited by the ALJ, it appears that the restriction to medium work was
based on substantial evidence and accurately reflected all of Mr. Daniels’s credible limitations.
Therefore, the ALJ’s hypothetical, which included these limitations, was not deficient.
       For the reasons set forth herein, Plaintiff’s motion for summary judgment, [ECF No. 19],
will be DENIED and Defendant’s motion for summary judgment, [ECF No. 23], will be
GRANTED. The clerk is directed to CLOSE this case.
        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge




                                                4
